IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 15, 2008

                                       No. 07-31187                   Charles R. Fulbruge III
                                                                              Clerk

ARTHUR H MEYERS, JR; LENA M MEYERS

                                                  Plaintiffs-Appellants
v.

PROCTOR & GAMBLE DISABILITY BENEFIT PLAN, erroneously sued as
Proctor & Gamble Disability Plan

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CV-4135


Before JOLLY, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.